Citation Nr: 1231980	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for equilibrium problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  This case was previously before the Board in July 2010 and remanded for additional development and readjudication.

While the appeal was pending, by rating decision in July 2012, the RO increased the rating for the Veteran's service-connected equilibrium problems from 10 to 70 percent, effective from March 18, 2005.  He has not expressed satisfaction with the 70 percent evaluation granted.  As a result, he is presumed to be seeking the maximum possible evaluation, and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available evaluations for that disorder).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the claim for an increased rating for equilibrium problems was previously before the Board in July 2010 at which time it was remanded for further development of the evidence.  It appears that the requested development has not been completely performed and this issue must once again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran's service-connected equilibrium problem is currently rated under DC 8045, for rating traumatic brain disease, or traumatic brain injury (TBI).  However, the Board's July 2010 Remand Order specifically directed that when readjudicating the claim, the AMC/RO should rate the Veteran's disability by analogy to DC 6205, for Meniere's syndrome as it more accurately reflected his adverse symptomatology.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  

Following the July 2010 Remand, the Veteran underwent an ENT-ear examination in August 2010.  He reported the onset of hearing loss, tinnitus, vertigo, and balance/gait problems following his participation in the bombardment in the 1940s.  The diagnosis was asymmetrical sensorineural hearing loss and imbalance.  The results from an electronystagmogram (ENG) indicated normal vestibular function bilaterally.  However abnormalities on the Saccade and Tracking tests denoted a possible lesion of the central nervous system.  

Because of the abnormal findings, the Veteran was referred for VA neurological examination in September 2010.  He gave a history of losing consciousness from possible TBI from a shell explosion with symptoms of persistent disequilibrium which had not changed significantly over the last several years.  Examination revealed the Veteran had an unsteady and wide-based gait with a tendency to fall.  The examiner concluded that based on the Veteran's history and neurological examination, it was likely that his gait abnormality was more than 50 percent due to traumatic brain injury while in the service. 

In December 2011, the AMC/RO issued a deferred rating decision which stated that the case was not ready to rate since the examination results provided from the August 2010 and September 2010 examinations were not adequate for rating purposes.  A TBI examination was requested to obtain the Veteran's current symptomatology and to resolve the discrepancies between the two reports.  The examiner was to provide the etiology of the Veteran's equilibrium problem including whether the Veteran had objective findings of a peripheral vestibular disorder.  

The Veteran underwent a VA TBI examination in June 2012.  The examiner reviewed the claims file including previous VA examination reports, which he concluded showed the Veteran's current symptomatology, particularly his gait abnormality and imbalance were due to left foot numbness secondary to frostbite, hypotension, and reported ear problems.  It was noted that when the Veteran was able to stabilize with position, he had only minor balance difficulties and did not use a cane or any assistive devices.  The examiner concluded that to a reasonable degree of medical certainty the Veteran did not have TBI residuals.  

A review of the July 2012 rating decision and supplemental statement of the case (SSOC) reveals that the AMC/RO awarded a 70 percent disability rating under the rating criteria for TBI. (It appears that the RO deemed the 2010 VA examination opinions which suggested the presence of TBI to be more probative in comparison to the 2012 VA examination.)  A detailed rationale explaining how the Veteran met the rating criteria for a 70 percent rating was lacking. 

In any event, the Board notes that the July 2010 Remand Order instructed the AMC/RO to advise the Veteran of all applicable laws and regulation including 38 C.F.R. § 4.87, DC 6205, as well as laws and regulations governing TDIU.  The Veteran was, in fact, advised of the rating criteria for DC 6205 in July 2010, but this correspondence failed to advise him of the information and evidence necessary to substantiate a TDIU claim.  

As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU the Board has no option but to remand for such action, including a supplemental medical opinion.  To that end, the physician who provided the June 2012 opinion should be asked to review the record again and then present an addendum to the prior opinion.  If the examiner who performed the June 2012 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must also be considered. 

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2008.  The Board also notes that there is an April 2012 VA examination report which, although mentioned in the most recent June 2012 VA examination report, is not associated with claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue to the Veteran an additional Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to TDIU.  [The criteria necessary for the grant of TDIU should be provided.]

2.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected equilibrium problems.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since 2008, including a VA examination report dated in April 2012.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

3.  Then, obtain an addendum to the June 2012 VA opinion that addresses the current nature and extent of the Veteran's service-connected equilibrium problems.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  

If the June 2012 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

The examiner should specifically discuss not only neurological, but also any mental health or cognitive functions attributed to the service-connected disability.  If the service-connected equilibrium problems are manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or unconsciousness, the examiner should so state.

The examiner should state whether the Veteran's equilibrium problems are best characterized by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

The examiner should also discuss the effect of the equilibrium problems on the Veteran's employability. Specifically, he/she should render an opinion as to whether the disability alone precludes the Veteran from engaging in substantially gainful employment.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If he/she feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to an initial disability rating in excess of 70 percent for the service-connected disability manifested by equilibrium problems under all appropriate statutory and regulatory provisions and legal theories, to include DC 6205 and both the former and revised versions of DC 8045.  The AMC/RO should explain its choice of the diagnostic code under which it ultimately evaluates the Veteran's disability.  

Readjudication should also take into account all applicable laws and regulations governing a TDIU.  

6.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the July 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

